Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-16-00650-CV

                                     EX PARTE Michael KING

                     From the 225th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2015-CI-19509
                              Honorable Renée Yanta, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: January 4, 2017

REVERSED AND REMANDED

           Appellant Texas Department of Public Safety and Appellee Michael King have filed a Joint

Motion to Reverse and Remand Cause, requesting that this Court reverse the order of expunction

signed by the trial court and remand the cause to the trial court for a new hearing on appellee’s

petition for expunction. See TEX. R. APP. P. 42.1(a)(2). We grant the motion, reverse the trial

court’s order of expunction, and remand the cause to the trial court for a new hearing on appellee’s

petition for expunction. Costs of appeal are taxed against appellant. See id. 42.1(d).

                                                   PER CURIAM